09-16- ooi cV
                                              NOVEMBER 1, 2014


                                     COURT OF APPEALS, NINTH DISTRICT                     Jp J[ JLj iL U
                                                STATE OF TEXAS                                JAN -2 2015
                              Appeal originated in the Justice Court Pet # 1                carolanneharley
                                KK        b                                                 CLERKOFTHECOUnT
                                                                                          NINTH COURT OF APPEALS

                    In Montgomery County, Justice of the Peace the <than Honorable

                                          WAYNE MACK Presiding

                                         And was forwarded to the


                               MONTGOMERY COUNTY COURT AT LAW #2


                                               In CONROE, TEXAS

                                                    NO.0009519SC

                                              s"^     APPEAL
                 Uxiils &z)uj^L
  Plaintiff and appellant in this matter, PATRICIA POWERS seeks redress and relief in the COURT OF

APPEALS, NINTH DISTRICT, STATE OF TEXAS from the JUDGMENT and OPINION signed July 10, 2014

Of JUSTICE WAYNE MACK, Precinct One in Montgomery County, Texas.

ERRORS NOTED: 1-Justice Mack refused to allow the plaintiff to present the case, interrupted the

plaintiff and shook his head to indicate no.

2. Justice Mack failed to read or scan the rental agreement, a contract.

3. Justice Mack failed to read or scan the text messages. The plaintiff offered her cell phone only to

authenticate the text messages.

4. Justice Mack allowed the defendents to offer fraudulent testimony that was challenged by the rental

agreement, text messages and police reports.

5- Justice Mack allowed a hostile court and allowed his court clerk Brandy to order the plaintiff to

HIRE A ATTORNEY


Submitted, PATRICIA POWERS, plaintiff, pro se indigent litigant
I
                                                 November 24, 2014

                                 IN THE COUNTY COURT AT LAW NUMBER TWO

                                             MONTGOMERY COUNTY


                                                       TEXAS


                                                 Cause No. 14-28442

    IN STYLE: PATRICIA POWERS VS MICHAELS HOUSE, QUIRCUS WILLIAM "BILL" GRIFFIN, OWNER, CAROL
    PERRY ROSENBAUM etalP)               _/) ,          f'./d^/ > 0            /^y?y^V j
      Your court lacks jurisdiction in this matter./oilor dbouWJovember 1, 2014, the appeal was forwarded
    to the COURT OF APPEALS, NINTH DISTRICT, STATE OF TEXAS, 1001 PEARL STREET, #330, BEAUMONT,

    TEXAS 77701. Your court is contingent upon the outcome of the COURT OF APPEALS.

      In the past, your Court Coordinator, Peggy Freemon ordered a pro se litigant to "hire a attorney" and
    someone destroyed the docket. This is a docket errorat the expense of a attorney and a pro se litigant.

                                                  DOCKET ERRORS


      At this time, your DOCKET CONTROL ORDER # 14-28442 containserrors. DEFENDENTS ET AL, #1

    Michaels House #2 Quircus William "Bill" Griffin "owner #3 Carol Perry Rosenbaum # 4 Duane Fisher is

    not a witness nor a defendant #5 Martha is not a witness nor a defendant.

                                                    MEDIATION


       Mediation isrequested at the expense of the defendents, the prognosis isquestionable secondary to

    the self confessed mental illness, cocaine addiction, addiction to pain pills, alcohol addiction and

    addiction to illegal substances of the defendents: Perry Rosenbaum and Griffin.

                                    ILLEGAL EVICTION FROM MICHAELS HOUSE

       December 28, 2013, the appellant was forcefully evicted byCarol Perry Rosenbaum secondary to the

    threat of physical violence. The appellant then slept inWalMart Parking Lot in Conroe, Texas in her

    automobile.
3

                                       JUSTICE OF THE PEACE COURT

      On July 14, 2014 the appellant sought relief and damages in the amount of $262.00 for ILLEGAL
    EVICTION, BREECH OF CONTRACT, THREATS AND DEFAMATION OF CHARACTER.
                                                   PRAYER


       At this time, November 24, 2014, the damages have increased to $362.00. The appellant requests
    damages of $362.00.
                                                     7




    Signed: PATRICIA POWERS^ \f)^0 "H*-
    GENERAL DELIVERY

    CONROE, TEXAS 77305

    936-777-1887

     936-439-4273

                                           rppTjnrATF OF SERVICE

       ,d0 swear that atrue and correct copy of the petition on November 24,2014 was Relivered by
     myself Patricia Powers, to the COUNTY COURT AT LAW NUMBER TWO, MONTGOMERY COUNTY, TEXAS,
     and ATTORNEY DUANE T. CORLEY, PC at 208 West Davis Street, Conroe, Texas 77301
       Atrue and correct copy of this petition was mai$a regu.ar mail to the COURT OF APPEALS NINTH
     DISTRICT, STATE OF TEXAS, 1001 PEARL STREET, #330 BEAUMONT, TEXAS 77701 and the JUSTICE COURT
     SMALL CLAIMS, PCT 1 MONTGOMERY COUNTY, TEXAS.